The question raised involves the construction s. 6, art. 1 of the federal constitution, by which senators and representatives are privileged from arrest, except for treason, felony, and breach of the peace, during their attendance at the session of their respective houses, and in going to and returning from the same. This question being a federal one, it is not necessary, and would be useless, for us to form or express an opinion upon it; and in the absence of any adjudication by the supreme court of the United States extending the privilege to the service of a summons or like civil process, the motion is
Denied.
All concurred. *Page 233